Mr. Justice Scanlan delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 1410*—when verdict will not-be disturbed. In an action for personal injuries sustained while alighting from a street car, a verdict in favor of the plaintiff was not manifestly against the weight of the evidence. 2. Damages, § 112*—when verdict not excessive. In an action for personal injuries sustained by a woman while alighting from a street car, due to the car starting suddenly, a verdict of fifteen hundred dollars reduced to one thousand dollars was not excessive. 3. Appeal and error, § 1535*—when instruction cannot be com^ plained of. In an action for personal injuries sustained while alighting from a street car, the giving of an instruction as to the burden of proof which omitted the element of the number of witnesses testifying pro and con upon the controverted material facts .in the case was error, but a defendant was not warranted in complaining of it where the record did not show that the question óf the number of witnesses was an important element in the case,, and that it suffered by the giving of the instruction. 4. Appeal and error, § 1544*—when erroneous instruction as to contributory negligence harmless. In an action for personal injuries sustained while alighting from a street car, the giving of an instruction as to the burden of proof, stating that the jury “should” take into consideration the elements named in the instruction, was erroneous as misleading and as tending to invade the province of the jury, and the word “may” should have been used, but in view of the state of the record, the giving of the instruction was harmless error. 5. Appeal and error, § 1565*—when modification of instruction harmless. In an action for personal injuries, the modification of an instruction as to the credibility of witnesses, by striking out the words requiring the jury to consider testimony “the same as you would receive the testimony of any other witness,” did not constitute reversible error, as the meaning of the instruction was not changed by the modification. 6. Appeal and error, § 1565*—when modification of instruction as to contributory negligence harmless. In an action for personal injuries sustained by a passenger while alighting from a street car, where an instruction requiring the plaintiff to use her faculties with ordinary care only “in looking out for danger” was modified by striking out the quoted words, the modification was not harmful to the defendant, as in the instruction as given there was no limitation as to the care that the plaintiff was required to use to avoid injury.